DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 4/15/2019. It is noted, however, that applicant has not filed a certified copy of the CN 201920515899.9 application as required by 37 CFR 1.55.

Claim Objections
Claims 1-3 are objected to because of the following informalities:  Claim 1 recites “An crushed piercing needles with installed-back-pin” in line 1 which should read “A crushed piercing needle with installed-back-pin” for grammatical purposes. Similarly, claims 2-3 recite “The crushed piercing needles with installed-back-pin” in line 1, respectively, which should read “The crushed piercing needle with installed-back-pin” for grammatical purposes.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Tashiro et al. (US 2007/0149944 A1).
Regarding claim 1, Tashiro discloses a crushed piercing needle with installed-back-pin (Fig. 2C, it is noted that references made to Fig. 1 include the same reference characters that would be found in Fig. 2C), comprising a piercing needle body (needle hub (b)) and a piercing needle tip (tip (d)), with the piercing needle tip ((d)) 5disposed at an output end (base end (f); end used for human-body puncturing on the left side of the page when viewing Fig. 2C; [0039]) of the piercing needle body ((b)); further comprising a pin needle (plug-body puncturing needle (c)), there is a crushed region (portion of puncturing needle (a) between tip (d) and tapered portion of needle (a) that has a smaller diameter than the proximal end of the puncturing needle (a); see annotated Fig. 2C below) arranged between the piercing needle body ((b)) and the piercing needle tip ((d)), and the pin needle ((c)) is bonded to an input end (base end (g); end on the right side of the page when viewing Fig. 2C) of the piercing needle body ((b)) as a whole (as plug-body puncturing needle (c) is bonded to needle hub (b) with an adhesive; [0079]).

    PNG
    media_image1.png
    315
    644
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al. (US 2007/0149944 A1).
Regarding claim 2, Tashiro discloses wherein the total length of the puncturing needle tube (a) from the base end (f) to the tip (d) is preferably set to 5 mm to 38 mm and is most preferably between 9 mm to 20 mm ([0056]). Tashiro also discloses wherein the crushed region (see annotated Fig. 2C above) has a length of approximately half of the total length of the puncturing needle tube (a; Fig. 2C). Thus, when the length of the puncturing needle tube (a) is 20 mm (2 cm), the length of the crushed region would be approximately 10 mm (1 cm).
However, Tashiro does not explicitly disclose the crushed region has a length of one centimeter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the crushed region of Tashiro to be one centimeter as Applicant appears to have placed no criticality on the claimed range (see [0016] indicating the length to be “around” the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hollis (US 2005/0005643 A1) is noted for teaching a piercing needle with a back pin for ornamental use (Figs. 1-4). Lei (US 2009/0007598 A1) is noted for teaching a piercing needle with installed-back-pin (Fig. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771